DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-40 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claims 21, 22, 28, 29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, and 15 of U.S. Patent No. 10,689,128 in view of US Patent Application Publication No. 2018/0292953 (Pandya et al.).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses each and every claimed limitation of the instant application’s claim (see claim mapping below), except for the checklist GUI corresponding to a non-standard operating conditions checklist or a non-standard complex conditions checklist.  However, Pandya discloses a system and method for displaying an electronic checklist, wherein checklists are used to facilitate proper configuration and operation of complex systems and each checklist includes multiple checklist items corresponding to steps to be performed, checks to be completed, etc. [0002], and can include a non-normal menu (see Fig. 3).  Thererfore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention to include a checklist customized for each specific vehicle or experience, including non-normal checklists.


US Patent No. 10,689,128
21. (New) A method for updating a graphic user interface (GUI) of a vehicle, the method comprising: generating and displaying a checklist GUI with a plurality of tasks on a display, the checklist GUI corresponding to a non-standard operating conditions checklist or a non-standard complex conditions checklist; determining whether a user or a system indicated that a task of the plurality of tasks is complete; in response to determining that the user indicated that the task is complete, updating the checklist GUI to change a status indicator of the task to a first type of status indicator; and in response to determining that the system indicated that the task is complete, updating the checklist GUI to change the status indicator of the task to a second type of status indicator.
1. A method for updating a graphic user interface (GUI) of a vehicle, the method comprising: generating and displaying a checklist GUI with a plurality of tasks on a display; determining whether information indicating that a task of the plurality of tasks has been completed has been received; in response to determining that the information indicating that the task has been completed has been received, determining whether a user or a system indicated that the task is complete; in response to determining that the user indicated that the task is complete, updating the 

2. The method of claim 1, wherein the checklist GUI includes status indicators associated with the plurality of tasks, and the status indicators are selected from among: an incomplete task indicator, an ignored task indicator, a partially complete task indicator, a user completed indicator, and a system completed indicator.



9. The system of claim 8, wherein the checklist GUI includes status indicators associated with the plurality of tasks, and the status indicators are selected from among: an incomplete task indicator, an ignored task indicator, a partially complete task indicator, a 

.



Allowable Subject Matter
Claims 23-27, 30-34, and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
There are no prior art rejections against claims 21, 22, 28, 29, and 35; however, they are not allowable due to the double patenting rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0292953 (Pandya et al.) System and method for displaying an electronic checklist.
US 2017/0291723 (Reddy) System and method for validating flight checklist items for maintenance and inspection applications.
US 2017/0275018 (Narra et al.) Methods and Apparatus for providing critical electronic checklist data during flight.
US 8,736,464 (Downs Mullen) System and method for presenting a dynamic checklist to the user of a vehicle.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683